ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on February 19, 1974 (292 So.2d 627) affirming the order of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed November 13, 1974, 304 So.2d 438 and mandate now lodged in this court, quashed this court’s judgment with directions;
Now, therefore, It is ordered that the mandate of this court heretofore issued in this cause on April 9, 1974 is withdrawn, the judgment of this court entered in this cause on February 19, 1974 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of the circuit court here appealed is reversed and the cause is remanded to the circuit court for further proceedings in accordance with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16 subd. b., F.A.R.).